DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, from which claims 52-70 depend, the term "substantially parallel" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 54, 55, 68, and 70, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Regarding claim 61, from which claims 52-70 depend, the term "substantial negative" is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 67, “the first and second holes” lacks antecedent basis.  For the purpose of examination, “the first and second openings” is assumed to be referred to.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51, 54-57, 59, 61, 62, and 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0018858 (Laeng) in view of U.S. Patent Application Publication No. 2013/0085534 (Hainard).
Regarding claims 51 and 61, Laeng discloses a bone anchor connector, comprising: a body (102) that defines a first opening (122) and a second opening (120), each of the first and second openings extending between a proximal-facing surface (133) and a distal-facing surface (132) of the body, wherein: the first opening includes a first central axis (123 in the specification text; 121 in the drawings), the second opening is offset from the first opening (see Figs. 1; openings are separated by solid portion of 102) and configured to receive an auxiliary bone anchor (106) therethrough, wherein the second opening includes a second central axis (121 in the specification text; 123 in the drawings) that extends therethrough, the second central axis extending at an oblique angle with respect to each of the first central axis a distal-facing surface (132) of the second opening (see Fig. 1 and paragraph [0074])
Laeng fails to disclose the distal-facing surfaces of the first and second openings being vertically offset such that they are parallel instead of co-linear.  However, Hainard discloses a connector (118) having first (opening in 152) and second (opening in 154) openings, wherein a distal-facing surface surrounding the first opening is vertically offset from a distal-facing surface surrounding the second opening such that the connector is a modular component attachable to a bone anchor assembly (see Figs. 11-16).  Regarding claim 61, Hainard discloses wherein a distal-facing surface of the body forms a substantial negative of a receiver-member engaged therewith (distal facing surface of 152 forms a substantial negative of receiver-member 22, see Figs.14-16). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the connector of Laeng a separate, modular component attachable to a bone anchor assembly, with distal-facing surfaces of the first and second openings vertically offset from each other, as suggested by Hainard, in order to allow the user to choose whether to provide additional fixation via a secondary bone anchor to prevent the primary anchor from pulling out, such as when the primary anchor is placed in poor quality one or the sacrum (see paragraphs [0002] and [0003]), or to omit the secondary bone anchor when the primary anchor would be sufficient, such as when the primary anchor is placed in good quality bone.    
Regarding claims 54 and 55, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the angle between the second central axis and the distal-facing surface extend between about 0 degrees and about 15 degrees and between about 15 degrees and about 45 degrees as Laeng suggests that such an angle be less than 90 degrees (see paragraph [0074]; theta is preferably less than ninety degrees and the angle between the second central axis and the distal-facing surface is complementary to theta, see Fig. 1) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 56, the examiner notes the auxiliary bone anchor is not positively recited in the claims.  Additionally, Laeng discloses wherein the auxiliary bone anchor is made of titanium (see paragraph [0045]). 
Regarding claim 57, the examiner notes the auxiliary bone anchor is not positively recited in the claims.  Additionally, Laeng suggests wherein the auxiliary bone anchor is used for implantation in the lumbar spine (see paragraphs [0013] and [0067]).  Additionally, Hainard suggests using the auxiliary bone anchor in the sacrum (see paragraphs [0002] and [0025]), and it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the auxiliary bone anchor used for implantation in the sacrum in order to facilitate anchoring of the bone anchor assembly in bone that is hard to be securely anchored to (see Hainard, paragraphs [0002] and [0025]).  
Regarding claim 59, Laeng discloses wherein the first opening (122) includes a smooth, non-threaded interior surface (see Fig. 1 vs. Fig. 3; surface of 122 and complementary head 126 are unthreaded in Fig. 1 vs. threaded in Fig. 3; see also paragraph [0068]).
Regarding claim 62, Laeng discloses wherein the body (102) includes only two openings (120 and 122).
Regarding claim 66, Laeng discloses further comprising a protrusion (threading of bore 120) configure to engage a corresponding recess (grooves between threading) of an object (anchor 106) inserted through one or more of the first and second openings (see paragraph [0079]).
Regarding claim 67, Laeng discloses wherein a distance between the first and second holes is such that bone anchors that extend through the first and second openings are received in a single vertebral level (bone anchors 104 and 106 inserted into the first and second openings are received in the same vertebral body, see paragraph [0067]).
Regarding claim 68, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a center of the second opening be spaced radially apart from a center of the first opening by between about 5 mm and about 10 mm as Laeng suggests that the first and second openings separated at a distance that is able to accommodate anchors (104 and 106) insertable into the same vertebral body (see paragraph [0067]) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 69, Hainard suggests wherein at least a portion of a proximal-most extent of a second opening (opening in 154) is distal to the first opening (opening in 152) (see Fig. 15).  It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to have at least a portion of a proximal-most extent of a second opening be distal to a first opening in order to facilitate the trajectory of the auxiliary screw being toward the main screw (see Hainard, Figs. 14-18 and paragraph [0044]).
Regarding claim 70, the examiner notes the auxiliary bone anchor and first opening bone anchor are not positively recited in the claims, and the openings need only be configured to an auxiliary bone anchor having a length between about 60% to about 80% of a first opening bone anchor (openings are so configured; see Fig. 1 and paragraph [0058]).  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the auxiliary bone anchor have a length that is between about 60% and about 80% of a bone anchor configured to be received in the first opening as Laeng suggests the auxiliary bone anchor be shorter than the first opening bone anchor (see paragraph [0058]) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Laeng in view of Hainard, and further in view of U.S. Patent Application Publication No. 2014/0249581 (Stachniak).
Regarding claims 52 and 53, Laeng in view of Hainard fails to suggest wherein the second opening is recessed with respect to the proximal-facing surface of the body, wherein the second opening further includes a recessed lead-in surface proximal of the second opening, the lead-in surface being positioned between the proximal-facing surface and a proximal-most surface that defines the second opening.  However, Stachniak discloses a spinal stabilization system (400) including an opening (430) recessed with respect to a proximal facing surface (418) of a body (402), wherein the opening further includes a recessed lead-in surface (428) proximal of the second opening, the lead-in surface being positioned between the proximal-facing surface and a proximal-most surface that defines the second opening (countersink of 428 is between opening 430 and proximal surface 418, see paragraph [0072]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the second opening of Laeng in view of Hainard to be recessed as suggested by Stachniak in order to reduce the chance of tissue trauma and provides an overall smoother profile (see Stachniak, paragraph [0072]).  
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Laeng in view of Hainard, and further in view of U.S. Patent Application Publication No. 2016/0106477 (Hynes).
Regarding claim 58, Laeng in view of Hynes fails to suggest wherein the auxiliary bone anchor has a length of about 6 mm to about 100 mm.  However, Hynes discloses that screws with various lengths between 30 and 50 mm may be provided to facilitate fixation of a spinal implant to the sacrum (see paragraphs [0037] and [0061]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the auxiliary bone anchor of Laeng in view of Hynes to have a length of about 6 mm to about 100 mm as where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Laeng in view of Hainard, and further in view of U.S. Patent Application Publication No. 2006/0064091 (Ludwig).
Regarding claim 60, Laeng in view of Hainard fails to suggest wherein the proximal-facing surface of the body is domed.  However, Ludwig discloses a connector (106) for connecting to a proximal surface (108) of a bone anchor (102) wherein a proximal-facing surface of the connector is domed (see paragraphs [0025] and [0079] Fig. 5A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the proximal-facing surface of the body of Laeng in view of Hainard to be domed as suggested by Ludwig in order to facilitate mating of the body and a bone anchor connected to the body (see Ludwig, paragraph [0076]).  
Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Laeng in view of Hainard, and further in view of U.S. Patent Application Publication No. 2005/0261688 (Grady).
Regarding claims 63-65, Laeng discloses wherein the second opening (120) is threaded (see paragraph [0079]), wherein the auxiliary bone anchor includes a variable-angle locking screw having a threaded proximal head configured to engage threads of the second opening (bore 120 is configured to receive a bone anchor that has a head configured to engage threads of the second opening, see paragraph [0079]), wherein the threaded proximal head is partially spherical having a thread with a profile that follows an arc-shaped radius of curvature of the spherical portion of the threaded proximal head.  The examiner notes the auxiliary bone anchor is not positively recited in the claims, and the second opening need only be configured to receive the type of bone anchor recited in claims 64 and 65.
	Laeng fail to disclose the second opening being partially threaded.  However, Grady discloses a bone plate (10) including an opening (90) for receiving a bone anchor, wherein the opening is partially threaded (see paragraphs [0011] and [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the second opening of Laeng to be partially threaded as suggested by Grady in order to allow a user the option of choosing a locking or non-locking bone anchor (see Grady, paragraph [0011]).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 6,585,738 (Mangione) discloses a connector for a bone assembly with first and second opening, the second opening for receiving an auxiliary bone anchor.
U.S. Patent Application Publication No. 2014/0081269 (Biedermann) discloses a bone plate with a partially threaded hole for receiving a bone anchor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773